Citation Nr: 0027230	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945, and he was authorized the Purple Heart Medal 
for wounds received in combat.  He died in September 1998, 
and is survived by his widow, the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
RO, which denied the appellant's claim for service connection 
for the cause of the veteran's death.  

The appellant initially requested a hearing before a Member 
of the Board sitting at the RO (Travel Board hearing), and 
she was later scheduled for a Board Video Conference hearing 
pursuant to her modified request.  Her requests were 
subsequently withdrawn in January 2000.

In a January 1999 letter from the RO to the appellant, she 
was advised that in order for her to be considered for 
nonservice-connected death pension with special monthly 
pension due to the need for the aid and attendance of another 
person, she must submit a doctor's statement showing her 
current medical condition.  In April 1999, the RO received 
evidence regarding the appellant's need for aid and 
assistance.  In June 1999, the RO issued notice of her need 
to submit more specific additional information before any 
further action could be taken on her claim for death pension, 
to include additional aid and attendance benefits.  No reply 
is of record.  

Additionally, in January and February 2000, the appellant's 
representative raised the issue of entitlement to dependency 
and indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318(b) (West 1991).  This matter is referred to the RO for 
all development deemed appropriate, to include consideration 
under Wingo v. West, 11 Vet. App. 307 (1998); 38 U.S.C.A. § 
1318 (b); 38 C.F.R. § 3.22 (1999).  


FINDINGS OF FACT

1.  The veteran died in September 1998 at home, as an 
immediate cause of cancer of the prostate.  

2.  At the time of his death, service connection was in 
effect for: Wound, moderately severe, left lumbar Muscle 
Group XX, rated as 40 percent disabling; sciatic neuritis, 
moderately severe, rated as 40 percent disabling; wound, 
moderate, left shoulder Muscle Group IV, rated as 10 percent 
disabling; small draining sinus, one inch from scar, from 
infection (not found on last examination), rated as 
noncompensably disabling; and fracture of the left transverse 
process, and posterior arch, 5th lumbar (no deformity found 
on last examination), rated as noncompensably disabling; with 
a combined disability rating of 70 percent.  

3.  No medical evidence is of record suggesting there was a 
correlation between the veteran's military service, or any of 
his service-connected disabilities, and his death due to 
prostate cancer: prostate cancer is not shown in service, or 
for more than 50 years thereafter, and there is no competent 
evidence of a nexus between his prostate cancer and his prior 
military service, or between prostate cancer and any service-
connected disability.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability which was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death. 38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a), 3.312(a) (1999).  For a service-
connected disability to be the principal cause of death, it 
must singly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  

A more preliminary determination that must be made in this 
case, however, is whether the appellant has satisfied her 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
"well grounded," meaning at least plausible, meritorious on 
its own or capable of substantiation.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
it is determined that she has not satisfied this initial 
burden, then her appeal must be denied, and VA does not have 
a "duty to assist" her in developing the evidence pertinent 
to her claim.  See Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Murphy, 1 Vet. App. at 81-82.  

In order for a claim for service connection for the cause of 
a veteran's death to be well grounded, there must be 
competent medical evidence suggesting that a service-
connected disability either caused or contributed 
substantially or materially to death.  See Hasty v. West, 13 
Vet. App. 230, 233 (1999), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) and Heur v. Brown, 7 Vet. App. 379, 384 
(1995).  In the instant case on appeal, inasmuch as there is 
no such competent medical nexus evidence of record, the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded; therefore, the claim is 
denied.  

The Board has carefully reviewed all of the evidence of 
record.  Service medical records show no diagnosis of 
prostate cancer, or any other prostate disorder, in service.  
Service medical records show the veteran received wounds of 
the low back and left shoulder from enemy shell fragments 
while in combat in Germany during World War II.  He also had 
secondary left sciatic neuritis, with low back pain radiating 
into the left lower extremity.  The veteran was authorized 
the Purple Heart Medal.  His discharge was effective in 
November 1945.  

VA records show that the veteran's service-connected 
disabilities were considered totally disabling on a schedular 
basis from November 1945, and that he was considered 
individually unemployable from October 1946 to December 1948.  
His service-connected disabilities were considered 70 percent 
disabling, in combination, from December 1948.  

VA treatment records dated in July 1998 show pain management 
treatment for metastatic prostate cancer, chronic severe pain 
secondary to bone metastasis, and intermittent constipation.  
Notation was made that the veteran had a history of prostate 
cancer diagnosed as Gleason's Grade 5+4 adenoma in August 
1997, and that an abdominal computerized tomography (CT) scan 
of July 1997 first showed a carcinoma mass of the pelvis.  
The veteran had been referred to hospice care, with home 
visitation by a nurse.  

The veteran's certificate of death indicates that he died at 
home on September 18, 1998 as an immediate cause of cancer of 
the prostate.  No other immediate causes, underlying causes, 
or other significant conditions contributing to death, but 
not resulting in the underlying cause of death, were noted.  

At the time of death, the veteran was service connected for: 
wound, moderately severe, left lumbar Muscle Group XX, 
evaluated as 40 percent disabling; sciatic neuritis, 
moderately severe, evaluated as 40 percent disabling; wound, 
moderate, left shoulder Muscle Group IV, evaluated as 10 
percent disabling; small draining sinus, one inch from scar, 
from small infection, rated as noncompensably disabling; and, 
fracture of the left transverse process, and posterior arch, 
5th lumbar, rated as noncompensably disabling; with a 
combined rating of 70 percent disabling.  

The evidence of record shows no prostate cancer until July 
1997, more than 50 years after his honorable discharge from 
military service in 1945. 

The appellant herself has made no specific assertions on 
appeal.  Her representative focuses on matters which are not 
presently on appeal.  See Introduction, above.  Neither she 
nor her representative has identified additional evidence of 
record which has not already been received, nor have they 
submitted any objective medical evidence to substantiate the 
allegation of entitlement to service connection for the cause 
of the veteran's death, or that the veteran's prostate cancer 
was due to service, directly or presumptively, or hastened by 
service-connected disability.  

There is no mention in the records, including the certificate 
of death, that any service-connected disorder, as extensive 
and disabling as they were, or symptoms associated therewith, 
had any effect on the veteran's death due to his prostate 
cancer of recent onset.  There simply is no objective medical 
evidence of record to attribute the veteran's death from 
prostate cancer to his prior distinguished and honorable 
military service or his various service-connected 
disabilities.  In this regard, the failure of VA to rate the 
service-connected disabilities as totally disabling, on a 
schedular basis or due to individual unemployability, as put 
forth on the appellant's behalf, has no impact on the Board's 
decision herein.

Since the appellant and her representative do not profess to 
have any specialized training or expertise in the field of 
medicine--including pertaining to the etiology of the 
veteran's prostate cancer--and since this is not otherwise 
indicated by the evidence of record, their allegations 
purporting to establish a correlation between the veteran's 
service or service-connected disability and his death from 
prostate cancer have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board emphasizes that a well-grounded claim for service 
connection for the cause of the veteran's death must be 
supported by medical evidence--not just allegations; there 
being no such evidence in this case, the claim must be denied 
as not well-grounded.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Because the appellant has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for the cause of the veteran's death is 
well grounded, VA is under no "duty to assist" her in 
developing the evidence pertinent to this claim.  See Morton 
v. West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 1468 
(1997).  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make 
this claim well grounded.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  


ORDER 

As evidence of a well-grounded claim has not been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

